Citation Nr: 1143734	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an earlier effective date than May 25, 2006 for service connection for bilateral sensorineural hearing loss.  

2.  Entitlement to an earlier effective date than August 15, 2006 for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  


FINDINGS OF FACT

1.  An April 1996 rating decision denied service connection for bilateral hearing loss; the Veteran did not file a timely notice of disagreement regarding that decision and no new and material evidence was submitted within the applicable appeal period.

2.  On May 25, 2006, more than one year following separation from service and more than one year following the April 1996 rating decision denying service connection, the Veteran filed a claim to reopen service connection for bilateral hearing loss. 

3.  On August 15, 2006, more than one year following separation from service, the Veteran first filed a claim for service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection for hearing loss became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  The criteria for an effective date prior to May 25, 2006 for the award of service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).

3.  The criteria for an effective date prior to August 15, 2006 for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R 
§ 3.159(b)(1). 

The Veteran's earlier effective date appeal arises from his timely May 2007 disagreement with the May 2007 rating decision assignment of May 25, 2006 and August 15, 2006 as the effective dates for service connection for hearing loss and tinnitus, respectively.  VCAA notice regarding the service connection claim was furnished to the Veteran in June 2006 and November 2006.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues such as the effective date are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the June 2006 and November 2006 VCAA notices informed the Veteran about how VA determines an effective date.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran essentially contends that the effective date for service connection for hearing loss and tinnitus should be from the date of his July 1995 claim for hearing loss that was denied in an April 1996 rating decision, as he claims that service connection should have been granted at that time.  The Board notes that the Veteran did not submit a notice of disagreement regarding the April 1996 rating decision within one year from the date of the notification of the rating decision to appeal the denial of the claim, nor was any new and material evidence submitted within the applicable appeal period.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  As that decision became final, the date of the claim has no bearing on the current grant of service connection.  There has also been no claim of clear and unmistakable error (CUE) filed with respect to the April 1996 rating decision.

The Veteran submitted his current claims more than one year after service.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim or the date entitlement arose, whichever is later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran filed his claim for hearing loss in this case on May 25, 2006, and filed his claim for tinnitus on August 15, 2006.   Therefore, the proper effective date of August 6, 2008, was afforded since the claim was received more than one year following the Veteran's separation from service.  

The Board has also considered whether any evidence of record prior to the Veteran's submission of his formal applications for service connection on May 25, 2006 and August 15, 2006, could serve as an informal claim to reopen in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2010).  After reviewing the record, the Board concludes that there are no documents submitted after the April 1996 decision became final and prior to May 25, 2006, indicating an intent to claim entitlement to service connection for hearing loss.  Additionally, there are no documents submitted prior to August 15, 2006 indicating an intent to claim entitlement to service connection for tinnitus.  

In conclusion, there is no legal entitlement to an earlier effective date in this case.  Because the preponderance of the evidence is against the claim for an earlier effective date of service connection for bilateral sensorineural hearing loss and tinnitus, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to May 25, 2006, for the grant of service connection for bilateral sensorineural hearing loss is denied.  

Entitlement to an effective date prior to August 15, 2006, for the grant of service connection for tinnitus is denied





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


